Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “the take-up shaft is rotatably attached to the gate” (cl. 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains, in other words it should be amended to better comport with the elected and/or claimed invention.  

The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anstey et al (4433619).


[AltContent: arrow][AltContent: textbox (Take-up shaft)][AltContent: textbox (1st actuator)][AltContent: textbox (2nd actuator)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    515
    778
    media_image1.png
    Greyscale


“(13) The advantages of the hydraulic means including the cylinders 90 and valving therefor are that the cylinders provide controlled resistance to upward movement of the carrier in a more efficient manner than springs alone; more constant belt tension and thus more uniform bale density and lower peak power requirements. The resistance to the cylinder system occurs as fluid is exchanged via the upper and lower ends thereof via the adjustable relief valve means 26.”

1. A round baler comprising: 
a housing (shown above); 
a gate (58) rotatably attached to the housing for rotation about a gate rotation axis between a closed position and an open position (capability shown in figs 4, 5); 
a forming belt defining a baling chamber (24) and operable to form crop material into a bale having a cylindrical shape; 
a take-up roller moveably coupled to one of the gate or the housing and supporting the forming belt (marked up); 
a first actuator (marked up) coupled to the take-up roller and operable to automatically apply a first bias force to the take-up roller to urge the take-up roller into a slack take-up position to reduce slack in the forming belt as the gate moves relative to the housing (capability shown in fig 5); and 
a second actuator (marked up) coupled to the take-up roller and operable to apply a second bias force to the take-up roller (provides a controlled / resistance to the bias force acting on the roller by the 1st actuator, see quote above), 
wherein the second bias force is applied in opposition to the first bias force to control movement of the take-up roller as the gate moves relative to the housing (as discussed above, the resistance provided by the 2nd actuator / controlled hydraulic cylinder 90 is acting against or resisting the biasing force of the 1st actuator).

2. The round baler set forth in claim 1, further comprising a take-up shaft defining a shaft axis and attached to the take-up roller (marked up), with the take-up roller rotatable with the take-up shaft about the shaft axis (the capability is shown/taught above).

3. The round baler set forth in claim 2, wherein the take-up shaft is rotatably attached to the gate (fig 2; see Drawing’s objection).

4. The round baler set forth in claim 2, further comprising a roller lever (marked up) attached to and rotatable with the take-up shaft about the shaft axis and interconnecting the take-up shaft and the take-up roller (shown above).

5. The round baler set forth in claim 2, wherein the first actuator and the second actuator are coupled to the take-up shaft (shown above).

6. The round baler set forth in claim 5, further comprising an actuator lever (lever arm 78) interconnecting the take-up shaft and the first actuator (shown above).

7. The round baler set forth in claim 5, further comprising an actuator lever (arm 70) interconnecting the take-up shaft and the second actuator (shown above).

8. The round baler set forth in claim 1, wherein the first actuator includes a spring (shown above).

9. The round baler set forth in claim 8, wherein the first spring of the first actuator includes a coil spring (shown above).

10. The round baler set forth in claim 1, wherein the second actuator includes a linear actuator selectively controllable to extend and retract along a linear path (already addressed above, a hydraulic actuator, capable of being controlled by a controller 98; NOTE: the structure enabling the “controllable” is not claimed positively and distinctly).

11. The round baler set forth in claim 10, wherein the linear actuator of the second actuator is a hydraulic cylinder having a first end coupled to the take-up roller and a second end coupled to one of the housing or the gate (shown/taught above).

The following are already addressed above, unless otherwise noted:

“(7) A typical basic system such as those conventionally associated with agricultural tractors is shown in FIG. 6 as including a pump 92, reservoir 94 and main control valve 96. As also seen in FIG. 6, the cylinders 62 and 90 are connected in parallel through the intermediary of an intervening valve control means 98. Operation of the gate means cylinders 62 will be considered first. A line 100 leads from the control valve 96 to the upper ends of the cylinders 62 via branches 102. Pressurizing of these lines retracts the cylinders 62. Another line 104 leads from the control valve 96 to the lower ends of the cylinders 62 via a cut-off valve 106 (open in FIG. 6) and branches 108 and 110 to the lower ends of the cylinders 62 for extending the cylinders to open the gate (FIG. 5). When the cut-off valve 106 is closed, the gate cylinders 62 will not extend or retract. A relief valve 112 connected to line 102 prevents damage to the baler or tipping of the baler if the gate hits an object (e.g. the discharged bale) and is unable to close completely following bale ejection.

(8) Operation of the control means cylinders 90 will now be covered. A line 116 leads off from the line 100 to the upper ends of the cylinders 90 via branches 118, and the line 104 leads to the lower ends of the cylinders 90 by means of branches 122 and 124. Adjustable relief valve means 126 (closed in FIG. 6) cross connects the lines 116 and 104. These lines respectively include check valve 128 to preclude leakage back through control valve 96, the dotted lines representing pilot operation of the check valve. Pilot-operated check valves 114 and 130 are provided to prevent retracting of the cylinders 90 unless the pump 92 is operating and the valve 96 is actuated. This system provides a separate line and check valve for each cylinder, which means that at least two components of the system must fail before both hydraulic cylinders can retract accidentally.”

17. A method of controlling a round baler having a variable size baling chamber for forming a bale having a cylindrical shape, the method comprising: 
forming crop material into a bale having a cylindrical shape with a forming belt circulating in an endless loop about a plurality of rollers, wherein at least one of the plurality of rollers is a take-up roller operable to decrease slack in the forming belt when a gate of the round baler is opened, and at least one of the plurality of rollers is a drive roller operable to drive the forming belt in the endless loop through frictional engagement between the forming belt and the drive roller (par. 8, 10; drive roller 28); 
moving the gate of the round baler relative to a housing of the round baler from a closed position into an intermediate position when formation of the bale is complete within the baling chamber (hydraulic cylinder control system taught above is capable of moving the gate to an intermediate position or anywhere in between the closed and open positions); and 
counteracting a first bias force from a first actuator urging the take-up roller into a slack take-up position, with a second bias force from a second actuator, to introduce a first amount of tension in the forming belt as the gate moves from the closed position into the intermediate position, such that the first amount of tension in the forming belt generates a friction force between the drive roller and the forming belt insufficient to maintain movement of the forming belt in the endless loop around the plurality of rollers (inherent use of the structure).

18. The method set forth in claim 17, further comprising maintaining the gate in the intermediate position with the first amount of tension in the forming belt for a period of time (inherent use of the controller and the drive means 29 and/or friction clutch; col. 3, ln 26-48).

19. The method set forth in claim 18, further comprising moving the gate relative to the housing from the intermediate position into an open position after the period of time (inherent use of the controller, see quote above).

20. The method set forth in claim 18, further comprising reducing the second bias force from the second actuator to allow the first bias force from the first actuator to move the take-up roller into the slack take-up position after the period of time such that the forming belt exhibits a second amount of tension, wherein the second amount of tension in the forming belt generates a friction force between the drive roller and the forming belt sufficient to maintain movement of the forming belt in the endless loop around the plurality of rollers (inherent use, col. 3, ln 26-48).



Allowable Subject Matter
	Claim(s) 12-16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Sacht et al (fr 2621446) teaches a take up roll (fig 3), 1st & 2nd actuator (46, 42 is acting to remove any slack in the belts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671